     Case 1:20-cv-01070-DAD-BAM Document 9 Filed 08/06/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   JASON DE LA CRUZ,                             No. 1:20-cv-01070-DAD-BAM
12                     Plaintiff,                  ORDER GRANTING PLAINTIFF’S
                                                   APPLICATION TO PROCEED WITHOUT
13          v.                                     PREPAYMENT OF FEES OR COSTS
14   MADERA COUNTY SHERIFF’S                       (Doc. No. 3)
     DEPUTY RYAN VERMEULEN,
15
                       Defendant.
16

17

18          Plaintiff Jason De la Cruz is proceeding with counsel and has requested leave to proceed

19   in forma pauperis pursuant to Title 28 of the United States Code section 1915(a). Plaintiff has

20   made the showing required by section 1915(a). Accordingly, the request to proceed in forma

21   pauperis is GRANTED. 28 U.S.C. § 1915(a).

22
     IT IS SO ORDERED.
23

24      Dated:    August 5, 2020                           /s/ Barbara   A. McAuliffe          _
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                   1
